Matter of Norris R. (2016 NY Slip Op 08237)





Matter of Norris R.


2016 NY Slip Op 08237


Decided on December 7, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 7, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
LEONARD B. AUSTIN
SANDRA L. SGROI
HECTOR D. LASALLE, JJ.


2016-03444
 (Docket No. D-2843-16)

[*1]In the Matter of Norris R. (Anonymous), appellant.


Laurette Mulry, Central Islip, NY (Steven Flaumenhaft of counsel), for appellant.
Dennis M. Brown, County Attorney, Central Islip, NY (Danielle N. Guida of counsel), for respondent.

DECISION & ORDER
Appeal from an order of fact-finding and disposition of the Family Court, Suffolk County (Philip Goglas, J.), dated April 5, 2016. The order, insofar as appealed from, upon a finding, made upon the appellant's admission, that the appellant committed an act which, if committed by an adult, would have constituted the crime of assault in the third degree, and upon adjudicating him a juvenile delinquent, placed him in the custody of the New York State Office of Children and Family Services for placement in a limited secure facility for a minimum of six months without credit for time spent in detention.
ORDERED that the appeal is dismissed as academic, without costs or disbursements.
The appellant was adjudicated a juvenile delinquent and placed with the New York State Office of Children and Family Services for placement in a limited secure facility. On this appeal, he contends that the placement in a limited secure facility was not the least restrictive alternative and that the Family Court erred in failing to give him credit for the time he spent in detention prior to the disposition. The period of placement has expired, so the appellant's appeal challenging the placement and its duration are academic, as is his contention that, in effect, the period of placement should have expired even earlier (see Matter of Richard R., 123 AD3d 1043, 1043-1044; Matter of Joaquin J., 47 AD3d 630, 631; Matter of David Franklin M., 45 AD3d 596, 597; Matter of Marlene B., 12 AD3d 596, 597; Matter of Shanita V., 7 AD3d 804, 804; Matter of Tanisha B., 296 AD2d 494, 495; accord Matter of Lamar J.F., 8 AD3d 1091, 1092; cf. Matter of Wanji W., 305 AD2d 690, 692).
BALKIN, J.P., AUSTIN, SGROI and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court